DETAILED ACTION
Claims 1-19 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-3, 5-12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (U.S. Pat. Pub. No. 2012/063101, hereinafter “Schwartz”).   
Specifically, regarding Claim 1, Schwartz discloses a capacitive button interface assembly (Abstract), comprising: a housing member (40; FIG. 1), an electrode board (32) coupled to the housing member (40), one or more resilient members (46) positioned between the housing member and the electrode board (32), one or more alignment members (44, 50) coupled to the electrode board (32), operable to align the electrode board (32) with respect to the housing member (40), and a cover (58, 64A) coupled to the housing member (40) to apply a force on the electrode board (32).
Regarding Claim 2, Schwartz discloses that each respective alignment member of the one or more alignment members (44, 50) comprises: a bolt, and a nut (65; FIG. 4, ¶ [0029]).
Regarding Claim 3, Schwartz discloses that the bolt (65) includes a bolt head FIG. 4) that is not in contact with housing member (40) when the cover (58, 64A) is coupled to housing member (FIG. 2, in an assembled state).
 Regarding Claim 5, Schwartz discloses that the housing member (40) includes one or more alignment member seats (AS; FIG. 4, reproduced and annotated below). 

    PNG
    media_image1.png
    735
    606
    media_image1.png
    Greyscale

Regarding Claim 6, Schwartz discloses that one or more spring caps (76; FIG. 6), each respective spring cap of the one or more spring caps (76) positioned between a respective resilient member of the one or more resilient members (46) and the electrode board (32; in an assembled state). 
Regarding Claim 7, Schwartz discloses that the housing member (40) includes one or more resilient member seats (an area between 80, 92, and between 76, 86). 
Regarding Claim 8, Schwartz discloses that the one or more resilient members (46) are compressed to a first distance when the cover (58, 64A) is not coupled to the 
Regarding Claim 9, Schwartz discloses a display panel coupled to the housing member (¶ [0023]).
Regarding Claim 10, Schwartz discloses the electrode board (32) is configured to surround a perimeter of the display panel 104 when the electrode board (32) is coupled to the housing member (FIGS. 2 and 5).
Regarding Claims 11, 12, 14, and 16-19 are directed to a method but include the same scope of limitations as those of Claims 1-3, 6-8, and 10, respectively, and are rejected for reasons at least similar to discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Northey (U.S. Pat. No. 5,419,713). 
Schwartz discloses substantially all of the limitations of the present invention but does not disclose the claimed shim assembly method. 
However, Northey discloses a nut press fit into an electrode board (col. 3, ll. 45-51).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Northey with those of .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz.
Schwartz discloses substantially all of the limitations of the present invention but does not disclose the claimed shim assembly method. 
However, it would have been obvious to one of ordinary skill in the art to design to utilize at least one shim to align a board within a housing to ensure a secure internal electrical connection and a properly aligned external housing to prevent foreign interference.  It has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833